In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Dutchess County, entered February 26, 1964, which dismissed the writ after a hearing and remanded him to custody. Order reversed on the law, without costs, and proceeding remitted to the Supreme Court, Dutchess County, for the purpose of (a) holding a further hearing, and (b) making a determination de novo on the basis of the proof adduced upon such hearing. No question's of fact have been considered. In our opinion, the relator was not given an opportunity to present evidence in support of his petition or to cross-examine respondent’s medical witness (cf. People ex rel Cole v. Johnston, 22 A D 2d 893).
Christ, Acting P. J., Brennan, Hill, Hopkins .and Benjamin, JJ., concur.